Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because 3,4-ethylenedioxythiophene is not a thiol compound.  Claim 5 is objected to because the reaction of a thiol compound with an isocyanate would yield, a polythiourethane, not a polysulfide as claim 1 requires.
Later in this Office communication, a rejection is formulated over a reference that teaches polymers derived from polythiols and polyisocyanates.  Although the product obtained upon conducting the curing/polymerizing step defined in claim 1 does not yield a polysulfide, it will be presumed that Applicant did not intend that the resulting polymer be so narrowly defined insofar as comonomers are claimed that react with a mercaptan to form other than a polysulfide.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As an initial matter, claims 1 and 20, while directed to a method of making an article according to the preamble, disclose both steps involved in making the article, essentially a film, and also using it (“employing” the polysulfide thermoset film…).  Thus, it is not entirely what was the intended scope of the claim.  Moreover, the term “employing” is indefinite because there is no indication of what that entails.  
	Further, the language of the claim seems to suggest that the resin is formed at the mixing stage insofar as the product obtained upon mixing the monomer materials is characterized as a “thiol-containing resin”.  (Ostensibly, there would be an at least slight excess of the thiol reactant.)  However, an exemplification of the claimed invention at page 13 of the Specification seems to confirm that the resin is not actually formed until after the depositing step.  Hence, it is recommended that reference to a “thiol-containing resin” in concert with the mixing step be removed.
For the purpose of evaluating the instant invention, the Examiner has assessed the patentability of a method of making the claimed article, a thiol-ene based film.  It is suggested that Applicant might consider rewriting claim 17 in independent form to include limitations from claim 1, possibly as product by process limitations for making the polysulfide.  In order that the product would fulfill the role of a flexible cover lens, it would be necessary either that a reference teach the removal of the copolymer film from a rigid substrate, or that the substrate be, itself, comprised of a flexible material.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12-14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuntong et al., WO 2016/113208.
	Yuntong et al. disclose transparent, flexible thermoset polyurethane films having utility in the manufacture of display panels and touch panels (page 1, lines 5-8)  Although the reference does not make clear that the polyurethane film is to constitute a “cover lens”, or layer, the Examiner believes that this utility is at once envisaged when it is considered that, among the properties of the film under investigation are a degree of transmittance and pencil hardness (Table 1, page 7).  The polyurethane is preferably derived from the copolymerization of an sulfur atom-containing ester or erythritol and pentaerythritol with pentaerythritol tetra(3-mercaptopropionate) being especially favored (paragraph bridging pages 1 and 2).  Suitable diisocyanates are outlined in the paragraph beginning at page 2, line 13.  In addition to these reactants, the coating composition may also contain diluents, defoamers, wetting agents and, relevant to the present discussion because they are believed to connote the same class of additives as inhibitors, thermostabilizers (page 3, lines 12-13).  
	Concerning claims 12 and 13, a strongly overlapping list of suitable application techniques are summarized on page 3, line 32 through page 4, line 4 and thermal curing is contemplated on page 4 at lines 14-17.
	As for claim 14, aforementioned Table 3 discloses similar levels of pencil hardness and light transmittance.  Measurements of the remaining properties are not disclosed but, to the extent that the same monomers are being copolymerized under similar conditions and then being coated using the same methodologies such that films of similar thickness would be realized, the Examiner submits that the prior art films would inherently be in possession of the same yellowing index and bending stability.
Claims 1-7 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoyle et al., U.S. Patent Application Publication No. 2009/0253805.
	Hoyle discloses polymerization products derived from thiol-ene reactions and thiol-involved Michael addition reactions in the presence of an appropriate (photo)initiator or Michael addition catalyst having utility as flexible barrier films [0004-0006].  In [0007], there are contemplated both free standing films and laminates obtained from the aforementioned polymerization systems.  The laminates are produced by coating a mixture of the thiol compound and co-monomer on the surface of a flexible film [0010] and subsequently causing these to be polymerized.  Most favored embodiments of the thiol compound(s) are outlined in [0013] including two of the ones listed in instant claim 4.  Classes of ene compounds and ethylenically-unsaturated Michael addition-reactive compounds having utility in the practice of the prior art invention include those summarized in [0015-0016] with 1,3,5-triallyl-1,3,5-triazine-2,4,6-trione [0017] being a preferred permutation.  A short list of suitable photoinitiators overlapping the list disclosed in claim 7 is provided in [0022].
	Concerning claim 12, paragraph [0012] at least mentions dip coating as one means of depositing the polysulfide-forming components on a substrate.
	It is surmised that the various properties stipulated by claim 14 will inherently be held in the prior art polymerization products insofar as the EXEMPLIFIED monomer materials are the same as in Example 1 and similar polymerization conditions are taught.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuntong et al., WO 2016/113208.
	While there is no express description of the overlaying of a hard coat on the prior art polyurethane film, the introduction of “protective” layers is articulated on page 4, lines 20-21.  One of ordinary skill would appreciate that a protective layer is, almost by definition but certainly obviously, hard in order that the film it is laminated to is protected from damage.  The prior art hardcoat could also be equated with the protecting superstrate of claim 16.  Regarding claim 18, the Examiner cannot conceive of a display that would not contain one or more of these features stated in the alternative.  It is conceded that only polyimide substrates are specifically disclosed due to their ready release of the polysulfide film but a suitable substrate is hardly so confined and one of ordinary skill is able to identify other such materials as a matter of routine experimentation. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyle et al., U.S. Patent Application Publication No. 2009/0253805.  There is admittedly no mention of the incorporation of the classes of inhibitor set forth in claim 8 but the Examiner takes notice of the fact that these materials, also characterized as being antioxidants, stabilizers, etc. are conventional additives in a variety of polymer materials known to impart stability against radiation and other oxidation promoters.  U.S. Patent # 4,125,644 represents at least one disclosure that demonstrates the utility of these compounds in the context of a thiol-ene polymer-forming system.  See Examples 1 and 2 where an hindered phenol is combined with an allylated prepolymer and a mercaptopropionate ester of ethylene glycol.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyle et al., U.S. Patent Application Publication No. 2009/0253805 in view of Kono et al., JP 2017-002267 and/or Kim et al., U.S. Patent Application Publication No. 2017/0025485.
Whereas paragraph [0006] mentions amine bases as Michael Addition promoters, there is no description of photo-generated bases despite one of the other mechanisms (thiol-ene) relying solely on radiation to provide the necessary free radical moieties.  Because UV-promoted thiol-ene constitutes an alternative to Michael addition, the Examiner submits that it would also be obvious to use photo-generated amine compounds when following a Michael Addition pathway.  Both Kono at the paragraph bridging pages 25 and 26 and Kim at [0083-0084] verify that at least acyloxime compounds, benzyloxycarbonyl compounds are amine-generating photo-bases known to one having ordinary skill.
Allowable Subject Matter
Claims 9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 15, 2022
/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765